 



Exhibit 10.4

NiSource



--------------------------------------------------------------------------------

     
POLICY SUBJECT:
  Executive Severance Policy
 
   
EFFECTIVE DATE:
  June 1, 2002
 
   
REVISED:
  January 1, 2005



1.   Purpose. The NiSource Executive Severance Policy (“Policy”) was
established, effective June 1, 2002, to provide Severance Pay and other
benefits, to terminated executive-level employees of certain subsidiary and
affiliate corporations of NiSource Inc. (“Company”), while they seek alternative
employment. In consideration for such severance benefits, an employee will
release the Company and its affiliated entities from any and all actions, suits,
proceedings, claims and demands related to the termination. Benefits under the
Policy shall be in lieu of any benefits available under the NiSource Severance
Policy or any other severance plan or policy maintained by the Company or any
Affiliate. The Policy is amended and restated effective January 1, 2005.



2.   Administration. The Policy is administered by the Officer Nomination and
Compensation Committee of the Board of Directors of the Company (“Committee”).
The Committee has the complete discretion and authority with respect to the
Policy and its application. The Committee reserves the right to interpret the
Policy, prescribe, amend and rescind rules and regulations relating to it,
determine the terms and provisions of severance benefits and make all other
determinations it deems necessary or advisable for the administration of the
Policy. The determination of the Committee in all matters regarding the Policy
shall be conclusive and binding on all persons. The Committee may delegate any
of its duties under the Policy to the Executive Vice President of Human
Resources and Communications of the Company.



3.   Scope. The Policy will apply to all full-time or part-time regular,
non-union employees of the Company and each of its subsidiary corporations
(collectively, “Affiliates” and each an “Affiliate”) whose target bonus under
the NiSource Inc. Management Incentive Plan for the calendar year in which he or
she becomes entitled to receive Severance Pay equals or exceeds 25%
(“Participants”).



4.   Eligibility for Severance Pay. A Participant becomes entitled to receive
Severance Pay only if he or she is terminated by an Affiliate for any of the
following reasons:



  (a)   Reductions in force or other restructurings that eliminate the
Participant’s position.     (b)   The Participant’s position must relocate and
the Participant chooses not to relocate.

 



--------------------------------------------------------------------------------



 



  (c)   The Participant’s position is constructively terminated. Constructive
termination means the scope of the Participant’s position is changed materially
or the Participant’s base pay is reduced or the Participant’s total
participation in the short-term and long-term incentive compensation plans of
the Affiliates is materially reduced or is eliminated and the Participant
chooses not to remain in the position. The decision on constructive termination
shall be made by the Committee, not the Participant. If the Participant
disagrees, the Participant must follow the claims procedure, as set forth in
Section 15.



5.   Conditions to Receipt of Benefits.



  (a)   Severance Pay is not available to a Participant otherwise eligible for
Severance Pay who transfers to another position within any Affiliate.     (b)  
Severance Pay is not available to a Participant whose position is eliminated due
to (1) the sale of the Affiliate which employs the Participant on the date of
termination or (2) the outsourcing of work, where in either such event the
purchaser of the Affiliate or the outsourcing service provider makes an offer of
employment to the Participant that, if it were an Affiliate, would not
constitute “constructive termination” as described in Section 4(c).     (c)  
During the period in which a Participant is entitled to consider the execution
of the release described in Section 6, he or she may be required to complete
unfinished business projects and be available for discussions regarding matters
relative to the Participant’s duties.     (d)   A Participant must return, or
agree to return, all Affiliate property and information to the Affiliate.    
(e)   A Participant must agree to pay all outstanding amounts owed to any
Affiliate and authorize the Affiliate to withhold any outstanding amounts from
his or her final paycheck and/or Severance Pay.



6.   Amount of Severance Pay. The amount of Severance Pay to which a Participant
is entitled under the Policy is 52 weeks of base salary (at the rate in effect
on the date of termination).       A Participant who is receiving benefits under
a short term disability plan maintained by any Affiliate will be entitled to
Severance Pay at the end of the period of payment of short term disability if,
and only if, (1) he or she is not then eligible for benefits under a long term
disability plan maintained by an Affiliate, and (2) he or she is not offered
employment with an Affiliate that, in the discretion of the Committee, is
comparable to that in effect at the time the applicable period of short term
disability commenced.       Severance Pay will be paid to a Participant in one
lump sum cash payment. Payment will be made as soon as practicable after the
last to occur of (1) the date of the Participant’s termination of employment,
(2) the effective date of the Participant’s valid executed

2



--------------------------------------------------------------------------------



 



    release of the Affiliates, and their respective officers, directors and
employees, from any and all actions, suits, proceedings, claims and demands
relating to the Participant’s employment with the Affiliates and the termination
thereof, (3) the effective date of the Participant’s valid executed release and
waiver of all rights and benefits required under the NiSource Severance Policy
or any other severance policy or plan maintained by any Affiliate, and (4) the
satisfaction of the conditions described in clauses (b), (c) and (d) of
Section 5. Severance Pay shall be reduced by applicable amounts necessary to
comply with federal, state and local income tax withholding requirements.



7.   Benefits.



  (a)   Welfare Benefits. A Participant entitled to Severance Pay shall receive,
at the time of payment of Severance Pay, a lump sum payment equivalent to 130%
of 52-weeks of COBRA (as defined in Section 4980B of the Internal Revenue Code
of 1986, as amended, and Sections 601-609 of the Employee Retirement Income
Security Act of 1974, as amended, or any successor sections) continuation
coverage premiums in lieu of any continued medical, dental, vision, and other
welfare benefits offered by the Company or any Affiliate. Such 52-week period of
COBRA continuation coverage shall be included as part of the period during which
the Participant may elect continued group health coverage under COBRA.     (b)  
Outplacement Services. A Participant shall receive outplacement services,
selected by the Company at its expense, for a period not to exceed 12 months.  
  (c)   Vacation. Accrual of vacation benefits will cease as of the date of
termination of employment. Payment for earned and unused vacation time, based
upon the vacation policy of the applicable Affiliate on the date of termination,
will be included in the Participant’s final regular pay check as an active
employee.     (d)   Retirement Plans. Severance Pay shall not be considered for
purposes of any retirement, pension, savings, profit sharing or pension plan
maintained by any Affiliate. Participation by the Participant in each such plan
as an active employee will cease as of the date of termination of employment,
and the Participant will have only the rights of a terminated employee with
respect to his or her benefits earned under such plan as of the date of
termination of employment.



8.   Unemployment Compensation. Applicable state law will determinate the
eligibility of a Participant for unemployment compensation benefits.   9.  
Independent Contractor Status. A Participant who receives benefits pursuant to
the Policy shall not be eligible at any time after termination of employment to
enter into a consulting or independent contractor relationship with any
Affiliate pursuant to which relationship he or she shall perform the same or
similar services, upon the same or similar terms and conditions, as were
applicable to such Participant on the date of termination of employment.

3



--------------------------------------------------------------------------------



 



10.   Death of Participant. If a Participant dies prior to receiving Severance
Pay to which he or she is entitled under the Policy, payment will be made to the
representative of his or her estate.   11.   Term of Policy. The term of the
Policy, as amended and restated herein, will commence on January 1, 2005 and
will expire on December 31, 2005.   12.   Amendment or Termination.



  (a)   The Policy may be amended or terminated by the Company at any time
during its term when, in its judgment, such amendment or termination is
necessary or desirable. No such termination or amendment will affect the rights
of any Participant who is then entitled to receive Severance Pay or other
benefits under the Policy at the time of such amendment or termination. The
Policy can only be changed by written endorsement by an officer of the Company
and only when the Company attaches the written amendment to the Policy. No agent
or other employee, other than an officer of the Company, has the authority to
change or waive any provision of the Policy.     (b)   Severance benefits under
the Policy are not intended to be a vested right.



13.   Governing Law. The terms of the Policy shall, to the extent not preempted
by federal law, be governed by, and construed and enforced in accordance with,
the laws of the State of Indiana, including all matters of construction,
validity and performance.   14.   Miscellaneous Provisions.



  (a)   Severance Pay and other benefits pursuant to the Policy shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge prior to actual receipt by a Participant, and any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void and no Affiliate shall be liable in
any manner for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to any Severance Pay or other benefits under the
Policy.     (b)   Nothing contained in the Policy shall confer upon any
individual the right to be retained in the service of any Affiliate, nor limit
the right of any Affiliate to discharge or otherwise deal with any individual
without regard to the existence of the Policy.     (c)   The Policy shall at all
times be entirely unfunded. No provision shall at any time be made with respect
to segregating assets of any Affiliate for payment of any Severance Pay or other
benefits hereunder. No employee or any other person shall have any interest in
any particular assets of any Affiliate by reason of the right to receive
Severance Pay or other benefits under the Policy, and any such employee or any
other person shall have only the rights of a general unsecured creditor of an
Affiliate with respect to any rights under the Policy.

4



--------------------------------------------------------------------------------



 



15.   Claims Procedure. If a claim for benefits under the Policy by a
Participant or his or her beneficiary is denied, either in whole or in part, the
Committee will let the claimant know in writing within 90 days. If the claimant
does not hear within 90 days, the claimant may treat the claim as if it had been
denied. A notice of a denial of a claim will refer to a specific reason or
reasons for the denial of the claim; will have specific references to the Policy
provisions upon which the denial is based; will describe any additional material
or information necessary for the claimant to perfect the claim and explain why
such material information is necessary; and will have an explanation of the
Policy’s review procedure.       The claimant will have 60 days after the date
of the denial to ask for a review and a hearing. The claimant must file a
written request with the Committee for a review. During this time the claimant
may review pertinent documents and may submit issues and comments in writing.
The Committee will have another 60 days in which to consider the claimant’s
request for review. If special circumstances require an extension of time for
processing, the Committee may have an additional 60 days to answer the claimant.
The claimant will receive a written notice if the extra days are needed. The
claimant may submit in writing any document, issues and comments he or she may
wish. The decision of the Committee will tell the claimant the specific reasons
for its actions, and refer the claimant to the specific Policy provisions upon
which its decision is based.   16.   Rights Under ERISA. Each Participant in the
Policy is entitled to certain rights and protection under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). ERISA provides
that all Policy Participants shall be entitled to:



  (a)   Examine, without charge, at the Company’s office all Policy documents,
and copies of all documents filed for the Policy with the United States
Department of Labor, such as detailed annual reports and descriptions.     (b)  
Obtain copies of all Policy documents and other Policy information upon written
request to the Committee. The Committee may make a reasonable charge for the
copies.     (c)   Receive a summary of the Policy’s annual report. The Committee
is required by law to furnish each Participant with a copy of the summary annual
report.



    In addition to creating rights for Policy Participants, ERISA imposes duties
upon the people who are responsible for the operation of an employee benefit
plan. The people who operate the Policy, called “fiduciaries” of the Policy,
have a duty to do so prudently and in the interest of the Policy Participants
and beneficiaries. No one, including the Company, any affiliate or any other
person, may fire a Participant or otherwise discriminate against a Participant
in any way to prevent him or her from obtaining a benefit or exercising his or
her rights under ERISA. If a Participant’s claim for a benefit is denied in
whole or in part, he or she must receive a written explanation of the reason for
the denial. A Participant has the right to have the Committee review and
reconsider his or her claim. Under ERISA, there are steps a Participant can take
to enforce the above rights. For instance, if a Participant requests materials
from the Committee and

5



--------------------------------------------------------------------------------



 



    does not receive them within thirty (30) days, he or she may file suit in a
federal court. In such a case the court may require the Committee to provide the
materials and pay the Participant up to $110 a day until the Participant
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Committee. If a Participant has a claim for benefits,
which is denied or ignored, in whole or in part, he or she may file suit in a
state or federal court. If it should happen that the Policy fiduciaries misuse
the Policy’s money, or if a Participant is discriminated against for asserting
his or her rights, he or she may ask assistance from the United States
Department of Labor, or he or she may file suit in a federal court. The court
will decide who should pay the court costs and legal fees. If the Participant is
successful, the court may order the person he or she has sued to pay these costs
and fees. If the Participant loses, the court may order him or her to pay these
costs and fees, for example, if it finds his or her claim to be frivolous. If a
Participant has questions about the Policy, he or she should contact the
Committee. If a Participant has any questions about this statement or about his
or her rights under ERISA, he or she should contact the nearest Area Office of
the United States Labor-Management Services Administration, Department of Labor.
  17.   Policy Facts:



Company:
Address:
        NiSource Inc.
801 E. 86th Avenue
Merrillville, Indiana 46410
 
Plan Name:
        NiSource Executive Severance Policy
 
Type of Plan:
        Severance Policy-Welfare Benefits Plan
 
Policy Year:
        Calendar year
 
Employer Identification Number (EIN):
    35-1719974
 
Policy Number:
        ___
 
Policy Administrator:
    Nominating and Compensation Committee of
NiSource Inc.
 

  Business Address:     801 E. 86th Avenue
Merrillville, Indiana 46410
 

  Business Telephone:     219-647-5200

6



--------------------------------------------------------------------------------



 



Agent for Service of Legal Process:
    Nominating and Compensation Committee of
  NiSource Inc.
 
(Address)     801 E. 86th Avenue
  Merrillville, Indiana 46410

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Policy to be executed in its
name by its duly authorized officer this 2nd day of May, 2005, effective as of
the 1st day of January, 2005.

            NISOURCE INC.

 
      By:   /s/ S. LaNette Zimmerman
       Its: EVP-HR & Communications            
                       

8